TATE, Judge.
The plaintiffs appeal from a judgment sustaining an exception of non-joinder of an alleged indispensable party defendant. Subsequently, the suit was dismissed when, after amendment attempting to implead the allegedly indispensable party, he was dismissed from the suit since Louisiana courts could not exercise personal jurisdiction over this non-resident minor nor of his nonresident father. The plaintiffs then perfected a subsequent appeal from this dismissal, Docket No. 2031 of this court.
*401For the reasons assigned in that companion appeal, decided by us this same date, 199 So.2d 398, we reverse the judgment of the trial court sustaining the exception of non-joinder, and we remand the case for further proceedings not inconsistent with the views expressed herein. The defendant-appellant is to pay the costs of this appeal.
Reversed and remanded.